per curiam:
Nos corresponde determinar el alcance del mandato de confidencialidad dispuesto por el Art. 7 de la Ley Orgánica de la Junta de Libertad Bajo Palabra.
I
El 29 de junio de 2000, el Dr. Luis Nieves Falcón (en adelante el recurrido) presentó un recurso de mandamus ante el Tribunal de Primera Instancia, Sala Superior de San Juan (en adelante TPI), en contra de la Junta de Libertad Bajo Palabra (en adelante la Junta). Reclamó, en síntesis, que tenía derecho a examinar los expedientes de archivo de conmutaciones e indultos conferidos du-rante el período de 1976 a 1984, por el entonces Goberna-dor de Puerto Rico, Hon. Carlos Romero Barceló. Además, solicitó estudiar los récord administrativos de la Junta, en particular las recomendaciones que hizo ese cuerpo a la Oficina del Gobernador durante el referido período. El *100recurrido adujo que la información que requería era pú-blica y expresó que el propósito de su investigación era facilitar elementos comparativos para conocer las perso-nas que habían sido liberadas, y bajo qué condiciones, durante la administración del licenciado Romero Barceló. Esa información la utilizaría para continuar una cam-paña en pro de la excarcelación de los llamados “presos políticos” que aún permanecen en presidios de Estados Unidos continentales.(1)
Posteriormente, la Junta presentó dos mociones de desestimación. Alegó, por un lado, que lo solicitado por el recurrido era un asunto de la exclusiva jurisdicción del Gobernador. Además, que no venía obligada a presentar los documentos requeridos porque eran confidenciales, según lo dispuesto por el Art. 7 de la Ley Orgánica de la Junta de Libertad Bajo Palabra, 4 L.P.R.A. sec. 1507.
Toda la información obtenida por la Junta o por alguno de sus funcionarios o empleados, en el desempeño de sus deberes oficiales será de carácter confidencial y no podrá ser divulgada revelando el nombre del confinado en forma alguna, excepto para propósitos directamente relacionados con la administra-ción de la justicia en casos criminales, o cuando, comprobado por la Junta que existe un interés legítimo en la información solicitada, medie el consentimiento voluntario y por escrito del confinado o liberado afectado por la divulgación o el de la persona que tenga al confinado o liberado bajo su custodia legal por estar éste incapacitado para otorgar tal consentimiento.(2)
Así las cosas, el 16 de marzo de 2001, el TPI emitió una sentencia en la cual declaró con lugar el auto de mandamus solicitado. Al así proceder, dispuso lo siguiente:
[o]rdenamos a la Junta de Libertad Condicional mostrar a la parte demandante los expedientes de conmutaciones e in-*101dultos que custodia y que fueran conferidos por el entonces Gobernador de Puerto Rico, Lcdo. Carlos Romero Barceló, durante el periodo de 1976 a 1984.(3)
Además, expresó el TPI que de los expedientes a entregarse se diseñaría un programa, a manera de lista, para suplir exclusivamente aquella información relacionada a: (1) delito cometido; (2) sentencia; (3) años cumplidos en cárcel; (4) licencia recomendada, y (5) licencia concedida. Por último, dictaminó que no se informaría el nombre del convicto, e impuso una orden protectora con el propósito de asegurar que la información revelada sería utilizada úni-camente para el fin reclamado y autorizado.
La Junta recurrió de esta decisión al Tribunal de Circuito de Apelaciones (en adelante TCA). Cuestionó aquella parte de la sentencia del TPI que le ordena entregar los expedientes al recurrido. Mediante Sentencia de 31 de enero de 2002, el TCA confirmó el dictamen de instancia. Dicho foro señaló que la Junta no demostró que existieran intereses apremiantes de mayor jerarquía que los valores protegidos por el derecho ciudadano a tener acceso a infor-mación pública, por lo que el recurrido tenía derecho a que se le entregaran los expediente solicitados.
Inconforme, la Junta presentó ante nos un recurso de certiorari, en el cual señaló que
[é]rró el Tribunal de Circuito de Apelaciones al confirmar la sentencia dictada por el Tribunal de Primera Instancia [,] que ordena a la Junta de Libertad Condicional mostrar los expe-dientes sobre conmutaciones e indultos otorgados por el gober-nador durante los años 1976 al 1984, sin tomar en considera-ción que dichos expedientes contienen información confidencial, especialmente cuando la propia parte demandan-te-recurrida indica no tener interés en la misma y cuando ya la Junta recopiló la información solicitada y está lista para entregarla.
El recurrido respondió al señalamiento e indicó que “no *102tiene interés de conocer informe médico o psicológico o nombre de confidente alguno en relación con los expedientes solicitados”.(4) No obstante, expresó que “sí tiene inte-rés de examinar los expedientes antes de extraer la infor-mación que ha sido autorizada por el Tribunal de Primera Instancia”. (Énfasis en el original.)(5)
Expedimos un auto de certiorari mediante Resolución de 28 de junio de 2002. Perfeccionado el recurso, resolvemos.
II
Reiteradamente hemos reconocido el derecho de acceso a información pública como corolario necesario de los derechos de libertad de expresión, prensa y asociación que explícitamente propugna la Sec. 4 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, y la Primera Enmienda de la Constitución de Estados Unidos de América. La premisa que subyace a esta conclusión es que si el ciudadano no está debidamente informado del modo en que se conduce la gestión pública, se verá coartada su libertad de expresar, por medio del voto o de otra forma, su satisfacción o insatisfacción con las personas, las reglas y los procesos que le gobiernan. Ortiz v. Dir. Adm. de los Tribunales, 152 D.P.R. 161 (2000).
Ahora bien, el derecho de acceso a información pública depende, en primer lugar, de que la información solicitada sea, propiamente, pública. A esos efectos, el Art. 1(b) de la Ley de Administración de Documentos Públicos de Puerto Rico, 3 L.P.R.A. sec. 1001(b), dispone que será público
[t]odo documento que se origine, conserve, o reciba en cual-quier dependencia del Estado Libre Asociado de Puerto Rico *103de acuerdo con la ley o en relación con el manejo de asuntos públicos y que de conformidad con lo dispuesto en la sec. 1002 de este título se haga conservar permanentemente o temporal-mente como prueba de las transacciones o por su valor legal.
Una vez un documento se ubica dentro de una de las categorías citadas, se convierte en un documento de carácter público, por lo que cualquier ciudadano tiene derecho a accesarlo.(6) No obstante, este Tribunal ha establecido que tal derecho no es absoluto y debe ceder en casos de imperativo interés público. López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Soto v. Srio. de Justicia, 112 D.P.R. 477, 489, 493 (1982). Así, pues, el Estado puede reclamar válidamente la secretividad de información gubernamental en un número limitado de supuestos, a saber, cuando: (1) una ley (o reglamento) así lo declara; (2) la comunicación está protegida por alguno de los privilegios evidenciarios que puedan invocar los ciudadanos; (3) revelar la información pueda lesionar derechos fundamentales de terceros; (4) se trate de la identidad de un confidente, y (5) sea información oficial conforme a la Regla 31 de Evidencia, 32 L.P.R.A. Ap. IV. Angueira v. J.L.B.P, 150 D.P.R. 10, 24 (2000).
De lo anterior se deduce que toda ley que pretenda ocultarle información a un ciudadano bajo el palio de la confidencialidad tiene que justificarse a plenitud. Como regla general, eso se satisface si: (a) la regulación gubernamental cae dentro del poder constitucional del Gobierno; (b) propulsa un interés gubernamental importante o sustancial; (c) el interés gubernamental no está relacionado con la supresión de la libertad de expresión, y (d) la restricción concomitante del derecho a la libre expresión no es *104mayor que la esencial para propulsar ese interés. Angueira v. J.L.B.P., supra, págs. 24-25.
Igualmente, un reclamo gubernamental de confidencialidad válido debe contener normas claras y precisas que permitan identificar adecuadamente el material y las circunstancias en que habrá de aplicarse alguna norma de accesibilidad. Angueira v. J.L.B.P., supra, pág. 24. Aquella legislación que no contenga estándares apropiados para determinar el tipo de documento e información que estará sujeta al escrutinio público y que, por el contrario, establezca una norma de confidencialidad absoluta, no puede superar el rigor de la cláusula constitucional que garantiza el derecho a la libre expresión. Íd., pág. 25.
A tenor con estos principios, el examen judicial al cual deberá someterse cualquier reclamo de confidencialidad de documentos e información pública dependerá de la excepción que invoque el Estado vis-á-vis el pedido de información. Ortiz v. Dir. Adm. de los Tribunales, supra, pág. 178; Angueira v. J.L.B.P., supra, pág. 24. En otras palabras, el tribunal deberá hacer un balance de intereses —a base de un análisis de la totalidad de las circunstancias— para determinar si el reclamo del Estado responde a la existencia de intereses apremiantes de mayor jerarquía que los valores protegidos por el derecho ciudadano a la información. Angueira v. J.L.B.P., supra, pág. 27; Noriega v. Gobernador, 130 D.P.R. 919, 938 (1992). Ese balance se realizará de forma estricta a favor del reclamante de la solicitud y en contra del privilegio gubernamental. López Vives v. Policía de P.R., supra, pág. 233.
Conforme a esta normativa, procedemos a analizar la controversia ante nos.
III
En el caso de autos, al igual que en Angueira v. J.L.B.P., supra, la Junta opone el Art. 7 de su ley orgánica, supra, al *105derecho del recurrido a inspeccionar la totalidad del expediente. Ahora bien, no se trata de una negativa a suministrarle al recurrido la información objetiva que el TPI singularizó en su sentencia, sino de entregarle la totalidad del expediente. Es decir, la Junta no cuestiona el derecho del recurrido a tener acceso a información pública, sino el alcance del mandato del TPI. Veamos.
La Junta alega que la solicitud del recurrido, en cuanto a que se le conceda acceso a la totalidad de los expedientes solicitados, no se enmarca dentro de las dos únicas excepciones que dispone el referido Art. 7, a saber: (1) para propósitos directamente relacionados con la administración de la justicia en casos criminales, o (2) cuando, comprobado por la Junta que existe un interés legítimo en la información solicitada, medie el consentimiento voluntario y por escrito del confinado o liberado. Además, arguye la Junta que mostrar los expedientes solicitados requiere la divul-gación innecesaria de información recopilada durante el proceso evaluativo de los indultos en cuestión, así como fuentes de información, nombres de confinados, prueba médica y otra data confidencial que no es necesaria para los propósitos del recurrido. Tiene razón la Junta.
En Angueira v. J.L.B.P., supra, reconocimos el derecho de una víctima a tener acceso a información confidencial de su victimario, quien era considerado por la Junta para ser liberado condicionalmente. Sin embargo, en esa decisión también sostuvimos la validez del Art. 7 de la Ley Orgánica de la Junta de Libertad Bajo Palabra, supra. En consecuencia, luego de balancear intereses, permitimos el acceso limitado de la víctima al expediente en cuestión. Explicamos en esa ocasión que
[e]l principio de confidencialidad recogido en el aludido Art. 7 de la Ley Núm. 118, persigue proteger la independencia de criterio de la Junta y, a la par, la participación ciudadana en el proceso evaluativo del confinado para propósito de concluir el grado de rehabilitación y seguridad que representa, de serle *106otorgada la libertad bajo palabra, y los ajustes institucionales y terapéuticos alcanzados.
Reconocemos, pues, que la Junta está obligada a salvaguar-dar el mandato de ley en lo referente a los documentos de índole médica que integran el expediente. De igual forma, debe garantizar la seguridad de aquellas personas que apor-taron su opinión para el proceso evaluativo del confinado. No tan sólo para hacer viable la seguridad de terceros frente al confinado, sino de posibles confrontaciones entre esos terceros y las víctimas de delito.
A tal efecto, nuestro mandato en este caso (y demás análogos) sujeta el acceso a las limitaciones antes mencionadas. (Enfasis suplido.) Angueira v. J.L.B.P., supra, págs. 27-28.(7)
Aplicando al caso de autos la metodología empleada en Angueira v. J.L.B.P., supra, tenemos por un lado que todo ciudadano tiene derecho a accesar la información pública que conserve el Estado. Por otra parte, nuestros precedentes expresamente han permitido un reclamo de confidencialidad gubernamental cuando, entre otras cosas, así lo disponga claramente una ley o cuando revelar información pueda lesionar derechos fundamentales de terceros. Asimismo, hemos ofrecido el remedio de acceso limitado al expediente cuando, a pesar de un reclamo legítimo de confidencialidad estatal, la interpretación restrictiva a favor del solicitante y la totalidad de las circunstancias así lo requieren.
Por lo tanto, balanceando los intereses en conflicto, en-tendemos que el recurrido tiene derecho a acceder cierta información que obra en los documentos que conserva la Junta. Ahora bien, ese acceso no puede ser irrestricto, o implicar que el recurrido tiene derecho a que se le entregue *107la totalidad del expediente. Ciertamente, la situación del recurrido no se enmarca dentro de las dos excepciones al mandato de confidencialidad dispuesto por el Art. 7, supra. De igual modo, los intereses y derechos de terceros pueden verse afectados con la entrega de los expedientes. Mientras que, según expresó la Junta en sus alegatos, ésta no tiene objeción en entregar aquella información que es única y exclusivamente de índole objetiva o data específica.(8) De hecho, ésta estipuló que esa información ya se ha recopilado y está a la disposición del recurrido.(9) Finalmente, el propio recurrido admitió que sólo necesita esa información para realizar su estudio.(10)
Ante esas circunstancias, lo más razonable y factible es la entrega del listado de la data objetiva solicitada y estric-tamente necesaria para los objetivos del recurrido. Consi-deramos innecesario que se ordene mostrar la totalidad del expediente, descartando absolutamente la salvaguarda de confidencialidad del citado Art. 7 y los propósitos que ésta persigue, cuando eso no es indispensable para la investiga-ción que realiza el recurrido. No existe en este caso una reserva de confidencialidad por parte del Estado que sea absoluta e irrazonable —Soto v. Srio. de Justicia, supra— que obstruya indebidamente los derechos de alguna víc-tima del crimen —Angueira v. J.L.B.P., supra— que incida indebida e injustificadamente en los derechos de vida y libertad del solicitante —Noriega v. Gobernador, supra— o que lo coloque en una posición que le impida ejercer su derecho a expresarse.
En consecuencia, se revoca la sentencia del TCA en cuanto ordena a la Junta a entregarle al recurrido los expedientes correspondientes a los indultos concedidos por el ex gobernador, Hon. Carlos Romero Barceló. Se ordena *108únicamente la divulgación de la data objetiva que ya ha sido recopilada por la Junta, a saber: (1) delito cometido; (2) sentencia impuesta; (3) años cumplidos en cárcel; (4) licencia recomendada, y (5) licencia recibida. Así modifi-cada, se confirma la decisión del TCA en los aspectos restantes.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton disintió con una opinión escrita. El Juez Asociado Señor Fuster Ber-lingeri disintió sin opinión escrita e hizo constar que con-firmaría la sentencia del foro apelativo en su totalidad.
— O —

 Se trata de aquellos prisioneros que no se acogieron a la amnistía otorgada por el ex Presidente William J. Clinton en agosto de 1999.


 La Legislatura enmendó este artículo mediante la Ley Núm. 118 de 6 de julio de 2000 y la Ley Núm. 151 de 31 de octubre de 2001. Tales enmiendas fueron pos-teriores a la fecha en que se presentó el caso de marras ante el TPI.


 Apéndice, pág. 47.


 Escrito en oposición a Informe de Procurador General, pág. 7.


 Íd.


 El aún vigente Art. 409 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 1781, establece que “[t]odo ciudadano tiene derecho a inspeccionar y sacar copia de cualquier documento público de Puerto Rico, salvo lo expresamente dispuesto en contrario por la ley". (Énfasis suplido.)


 A pesar de que en Angueira Navarro v. J.L.B.P., 151 D.P.R. 605 (2000), reconsideramos nuestro dictamen en Angueira v. J.L.B.P., 150 D.P.R. 10 (2000), al permitirle a la víctima tener acceso a la totalidad del expediente de su victimario, esto no es óbice para que adoptemos el razonamiento de la primera decisión en el caso de autos. Nuestra reconsideración en Angueira Navarro v. J.L.B.P, supra, se dio dentro del particular contexto de los derechos que cobijan a la víctima de delito ante los procedimientos ante la Junta de Libertad Bajo Palabra, por lo que debe entenderse limitado a esos efectos.


 Estos datos incluyen: (1) tipo de delito cometido; (2) sentencia dictada; (3) años cumplidos en cárcel; (4) licencia solicitada; (5) licencia recibida. Véase Petición de certiorari, pág. 15.


 Véase Petición de certiorari, pág. 15.


 Véase Apéndice, págs. 135 y 166.